Case 5:20-cv-00612-NC Document 1-8 Filed 01/27/20 Page 1of 3

EXHIBIT H

 
Case 5:20-cv-00612-NC. Document 1-8. Filed.01/27/20. Page 2.of. 3
Certificate of Registration

"Viis Certificate issned-uneler the seal of the Copyright
Office inaccordance with title 17, United States Cade,

attests that rewistration has been made tor the work
identified below. The information on this<ertificate has Registration Number

been shade apart Gf the Copyright Office records. V A 2 1 8 3 28 3
Effective Date of Registration:
December 13,2019

oS : Registration Decision Date:
United States Repister.o7 Copyrights anc Director December 19, 2019

      

 

 

Tithe of Works The Vanicorn

Completion/Publication

 

Year of Completion: 2014
Date of Ist Publication: «November 29, 2014
Nation of Publication: United States

Author

 

* Author: — Sweet Cicely. Daniher
Author Created: 2:1 artwork
Work made for hire: No
Citizen-of: “United States
Domiciledin: United States

Copyright Claimant

 

Copyrieht Claimant: | Sweet Cicely Daniher

 

 

513 Valencia Street, Suite 2, San Francisco, CA; 94110, United States

Rights and Permissions

 

Namen Sweet Cicely Daniher
Telephone: —(415)621-2657
Address: 313 Valencia Street
Sulte 2
San. Prancisco, CA-941.10 United States

Certification

 

Page lot 2
 
 
 

 
 

 
 
 
 

 

 

 

 
 

af . A a
i J 4 j . '
‘ : 1 : ’
woe ee
woe oe , . . ; . 4 . . . “ Ne : '

: i * ne conan ee .

vey 2 ,

aa ae a

foe H A

TA Pe Ne

ae :

25 .

£08 no
wid, yt '

  

‘sep
ts of

 

 
 

a

 

 
 

  

  
 

 

 

 
  

 
 
 

  
 
 

   
 
 

 
   

7?
LO A ‘Bee cole
3
‘ a : Z a .
6 @ Be “
ee OR “
ne fs eb ,
AO ' me:
OM eS
e 2 .
LON aS
i : t 1 t t ‘ : st
OBO ope e |
ef, of r ee v t word)
TT ae wy 3 v mre o an vg Ss -
Qo 1 * Sa .-
. Q:
- 33
' iz S
. Boe ss oe
C | | 5.8: Mos
Mie! a :

 
 
 
 

stra
xis

ble of

 

y
’
4
a
eg1

 

cum
reoran
‘2019

13

 

 

            

   
    
 
 

 

 

     
 

 

 

 

” ‘ , 7 Oo: ' : '
8 Perera . m4. 8
: vo BS. .
oN Sef ae ol
hd OO. F. Bi9: .
2S ok Org 3 3g |
3 = 17 —_. c m8
i Yad 1 re A , Y ny ' .
se 5 go :
. a. Be .
t 1 a oo
a a
eo : 3
s Soa .
ma
a Oo
Reo .
QQ. :
a a . . ’
Ce oy o
a a i

 

 

 
  

 

 

1

ANS ~
toy roy
ee se

Port

' :

ese Ne se

 
